Citation Nr: 0023561	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for mechanical low 
back pain, currently evaluated as 10 percent disabling.

2  Entitlement to an increased evaluation for history of 
cervical strain, currently evaluated as 10 percent disabling.

3  Entitlement to an increased evaluation for hypertension 
with mitral valve prolapse, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from October 1977 to 
February 1980, and from October 1982 to November 1996.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).  The Board remanded this case in July 1999 for 
the following reasons:  To obtain an orthopedic examination 
that contained an opinion concerning the effect of pain upon 
the appellant's functional abilities, as is required by 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet.App. 202 
(1995); and to obtain a current VA cardiovascular examination 
with consideration of revised regulatory provisions that 
became effective during the pendency of the appeal.  The 
requested development was no accomplished through not fault 
of VARO as the appellant expressly declined to present 
himself for re-examination by the VA, with a full 
understanding that the VA's duty-to-assist is not a one-way 
street.  See BOARD DECISION dated July 1999, Introduction.  
Additionally, the Board observes that this is not the first 
time the appellant has been uncooperative in the development 
of his claims.  In 1988, the appellant ignored a request for 
information from VARO.  The Board believes that any further 
attempt to persuade the appellant to present himself for a VA 
compensation and pension examination would be futile in light 
of his erroneous belief that the examinations are intended to 
disprove his entitlement to the benefits sought.  See 
APPELLANT'S STATEMENT, received February 2000.


FINDINGS OF FACT

1.  The appellant has expressly declined to appear for re-
examination by the VA of his service-connected back, neck, 
and cardiovascular disabilities.

2.  Based on the available evidence of record, service-
connected mechanical low back pain is manifested by 
complaints of low back pain, with clinical findings in May 
1998 for normal range of lumbar motion, and no objective 
evidence of pain on motion, muscle spasm, paravertebral 
tenderness, neurological deficit, or x-ray evidence of 
arthritis.

3.  Based on the available evidence of record, service-
connected neck disorder is manifested by complaints of 
cervical pain with motion or quick movement of the neck, with 
clinical findings in May 1998 for only "very slight 
limitation of motion with discomfort" on lateral extension 
of the neck to the right, and no neurological deficits of the 
upper extremities or x-ray findings for arthritis.

4.  Based on the available evidence of record, service-
connected hypertension with mitral valve prolapse was 
manifested prior to January 12, 1998, and since January 12, 
1998, by diastolic blood pressure of predominantly less than 
110 and systolic pressure predominantly less than 200.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for mechanical low back strain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5292 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for history of cervical strain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code  5290 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for hypertension with mitral valve prolapse are not 
met prior to or since January 12, 1998.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 
7101 (1997 & 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the evaluations assigned his 
service-connected mechanical low back pain, history of 
cervical strain, and hypertension with mitral valve prolapse 
do not adequately reflect the severity of his symptomatology.  
He asserts that the evaluations should be increased.  A claim 
for an increased evaluation is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity of the service-connected condition.  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-632 (1992).  As the appellant 
has claimed that his disabilities are more severe, his claims 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

VARO awarded service connection for mechanical low back pain, 
history of cervical strain, and hypertension with mitral 
valve prolapse in a June 1997 decision, each at the 10 
percent disability level effective from December 1996, the 
date of the appellant's claim.

1.  Mechanical Low Back Pain

VARO rated the appellant's back disability under the 
provisions of Code 5292, which provides a maximum rating of 
40 percent for severe limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion, 
and a 10 percent rating for slight limitation of motion.  38 
C.F.R. § 4.71a, Code 5292 (1999).

A review of the medical evidence of record fails to show more 
than slight limitation of motion.  On VA examination in May 
1998, the appellant complained of low back pain, but reported 
that he jogged and lifted weights.  Range of motion testing 
was normal.  There was no indication of muscle spasm, 
paravertebral tenderness, or neurological deficit.  In 
statements from the appellant, he argues that he has a 
degenerative process of the back, which warrants an increased 
disability rating.  However, an x-ray study of the 
lumbosacral spine in March 1997 was negative for abnormal 
pathology.  Clinical findings at the March 1997 VA 
examination were similarly negative for muscle spasm, 
paravertebral tenderness, or neurological deficit.  There was 
86 degrees of flexion, 21 degrees of extension, 30 degrees of 
left lateral flexion, and 26 degrees of right lateral 
flexion, with no objective evidence of pain on motion.

Based on a review of the pertinent evidence of record, the 
Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of 10 percent for 
mechanical low back pain.  We observe that there was some 
restriction of lumbar motion on VA examination in March 1997, 
without objective evidence of pain, but there was full range 
of lumbar motion on VA examination in May 1998.  More than 
slight limitation of motion is not shown at any time.

The Board has considered the possibility of an increased 
rating under other diagnostic codes pertaining to the back.  
However, as there is no evidence of ankylosis, neurological 
deficits involving the intervertebral discs, or lumbosacral 
strain with spasms on extreme forward bending and loss of 
lateral motion, an increased rating under diagnostic codes 
5289 (ankylosis), 5293 (intervertebral disc syndrome), and 
5295 (lumbosacral strain) is not warranted.  38 C.F.R. 
§ 4.71a (1999).

The Board has also considered whether the appellant is 
entitled to an increased evaluation pursuant to 38 C.F.R. 
§§ 4.40, 4.45 (1999), and DeLuca v. Brown, 8 Vet.App. 202 
(1995).  However, there is no evidence of record that pain, 
objectively, causes any functional loss beyond that 
contemplated by the schedular criteria set out in diagnostic 
code 5292.  Furthermore, there is no objective evidence of 
record for more movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity, or atrophy of disuse.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

2.  History of Cervical Strain

The appellant's history of cervical strain is currently 
evaluated as 10 percent disabling under diagnostic code 5290 
(limitation of motion of the cervical spine).  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (1999).  Diagnostic Code 5290 
provides a 10 percent rating for slight limitation of motion 
of the cervical spine, a 20 percent rating for moderate 
limitation of motion, and a 30 percent rating for severe 
limitation of motion.  Id.

A review of the pertinent evidence of record fails to show 
that the appellant has moderate or severe limitation of 
motion of the cervical spine.  Service medical records show 
that the appellant sustained a compression fracture of C6 in 
May 1993 and, on VA examination in May 1998, the appellant 
complained of cervical pain with motion or quick movement of 
the neck related to his in-service neck injury.  Clinical 
findings revealed only "very slight limitation of motion 
with discomfort" on lateral extension of the neck to the 
right.  There were no neurological deficits of the upper 
extremities.  An x-ray study of the cervical spine in March 
1997 was normal, with no evidence of fracture.  A VA neck 
examination at that time reflects a history of cervical spine 
fracture at C5.  Objectively, there was no deformity or 
weakness.  The range of motion was 42 degrees on flexion, 34 
degrees on extension, 48 degrees on right flexion, and 29 
degrees on left flexion.  History of fractured C5 was 
diagnosed.

Moderate or severe limitation of cervical spine motion is not 
shown.  Therefore, the preponderance of the evidence is 
against the assignment of a rating in excess of 10 percent 
for history of cervical strain.

The Board has considered the potential application of 
diagnostic codes 5287 (ankylosis) and 5293 (intervertebral 
disc syndrome).  However, there are no medical findings of 
record for ankylosis or diseased discs of he cervical spine.  
We note that neurological examination was essentially normal 
in May 1998.

The Board has also considered the application of 38 C.F.R. §§ 
4.40 (functional loss due to pain), 4.45 (pain on movement, 
swelling, deformity, or atrophy on disuse, in addition to 
instability, incoordination, and fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology).  See also DeLuca supra..  However, an 
increased rating is not warranted on the basis of these 
regulations as the appellant refused to appear for a VA 
examination that would have considered these clinical 
elements on evaluating his disability, and because the 
evidence of record, as is, does not show that pain, 
objectively, causes any functional loss beyond that 
contemplated by the schedular criteria set out in diagnostic 
code 5290.  Furthermore, there is no objective evidence of 
record for more movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity, or atrophy of disuse.  We note that on 
recent VA examination in May 1998 there was very slight 
limitation of motion with "discomfort" only.  There were no 
complaints or findings for pain recorded.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

3.  Hypertension with Mitral Valve Prolapse

The appellant's hypertension with mitral valve prolapse is 
rated under diagnostic code 7101 for hypertensive 
cardiovascular disease.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  The cardiovascular rating criteria were revised 
effective January 12, 1998, during the pendency of this 
appeal.  The Supplemental Statement of the Case dated of 
November 1999 addressed and considered the new criteria, as 
prior rating actions had addressed and considered the 
criteria in effect prior to January 12, 1998.  Accordingly, 
the Board finds that consideration of the disability under 
the old and the new regulations governing cardiovascular 
disability in this case do not prejudice the appellant.  The 
Board notes that there is also no prejudice to the appellant 
because the new regulations are not substantially different 
from the old regulations, and the appellant was properly 
provided with notice of the regulations used by VARO in 
evaluating his disability.  Moreover, where the regulations 
differ they benefit the appellant.

Where the law or regulation changes before the administrative 
or judicial appeal process has been concluded, the most 
favorable version will apply.  This requires adjudication 
claim under both the new and old versions to determine which 
may be more favorable.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991) and DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) 
(citing Lasovick v. Brown, 6 Vet. App. 141, 151 (1994)).  
However, the revised regulatory criteria may be applied to 
rate the disability for periods from and after the effective 
date of the regulatory change, in this case January 12, 1998.  
See VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

The rating criteria in effect prior to January 12, 1998, 
under diagnostic code 7101 provided a 10 percent rating for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, a 20 percent rating for diastolic 
pressure predominantly 110 or more, a 40 percent rating for 
diastolic pressure 120 or more with moderately severe 
symptoms, and a 60 percent rating for diastolic pressure 
predominantly 130 or more with severe symptoms.  Note 1 
indicated that, for the 40 percent and 60 percent ratings, 
there should be careful attention to diagnosis and repeated 
blood pressure readings.  Note 2 indicated that, when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
for assignment.

The rating criteria in effect since January 12, 1998, under 
diagnostic code 7101, provides a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control. 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  
A 20 percent rating is provided for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Id.  A 40 percent rating is 
provided for diastolic pressure predominantly 120 or more, 
and the maximum 60 percent rating is provided for diastolic 
pressure predominantly 130 or more.  Id.

As an initial matter, the Board finds that the intervening 
changes to the schedular criteria set out in diagnostic code 
7107 are more favorable to the appellant.  Therefore, these 
regulations must be used to rate the appellant's 
cardiovascular disability from January 12, 1998, until the 
present.

A review of the evidence of record fails to show that the 
appellant's hypertension with mitral valve prolapse was 
manifested by diastolic pressure predominantly 110 or more 
prior to January 12, 1998, or that it has been manifested by 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more since January 12, 1998.  
We observe that, on VA examination in May 1998, the appellant 
reported that his hypertension was controlled with medication 
since 1994 and that he had chest pains due to mitral valve 
prolapse that responded to sublingual Nitroglycerin.  A blood 
pressure reading was 130/70.  Cardiovascular examination was 
unremarkable.  The diagnoses were mitral valve prolapse 
manifested by chest pain responsive to sublingual 
Nitroglycerin and asymptomatic, controlled hypertension.  On 
an earlier VA examination in March 1997, the appellant had a 
normal echocardiogram and unremarkable cardiovascular 
examination.  A blood pressure reading was 130/92.  Chronic 
hypertension was diagnosed as controlled with medication.

Upon review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for 
increase.  For the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).

4.  Collateral Issues:  Staged Ratings and Extra-Schedular 
Ratings

Because the appellant has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board has evaluated all the 
evidence of record reflecting the period of time between the 
effective date of the initial grants of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the Board finds no basis for staged ratings 
as the disabilities at issue do not meet the criteria for 
increase at any time between the effective date of the 
initial grants of service connection until the present under 
the applicable schedular criteria.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that any of the service-connected disabilities at 
issue here has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that any of his 
disorders has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to VARO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased rating for mechanical low back pain is denied.

An increased rating for history of cervical strain is denied.

An increased rating for hypertension with mitral valve 
prolapse is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

